EPITOMIZED OPINION
SAYRE, P. J.:
This was an action to recover damages for breach of warranty of 250 bars of steel angles, and six causes of action were set forth in the petition. The evidence, over objection, showed that the plaintiff had sold the steel angle .bars for $2.75 per cwt. which was a higher price than for which they had been bought by it. The court charged the jury that the measure of damages is the difference between the contract price and the price of the material that the contract called for, at the time of the delivery and if there was no time of delivery then within a reasonable time from the time of the contract. The jury found there was no warranty, and no damages. The charge and the admission of evidence as to the sale of the angles at a profit were the errors complained of, and they do not deal with the issue as to whether there was a warranty but relate to the question of damages. The appellate court held that, assuming that the evidence was inadmissible, its admission did not constitute prejudice error because:
1. Where a number of distinct issues are submitted to a jury, arising upon distinct causes of action and defenses, and the verdict of the jury is general, the erroneous admission of evidence of one of these issues does not of itself render the judgment, entered upon the verdict erroneous, citing 54 OS.64.
2. Assuming that the charge objected to was erroneous, it was not reversible error because:
Where two issues are presented by the pleadings an erroueous instruction to the jury on one issue, where the verdict is general, will not require the court to reverse the judgment enterd on the verdict for error i nthe instructions relating exclusively to one of the issues, 60 OS. 69.